DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 7, 11, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2416062 (Mercer) in view of US 9980528 (Reinhart et al.); and further in view of US 5070545 (Tapia).
Regarding claim 1, ‘062 discloses- A kit ( a kit is defined as a set of components grouped together for a purpose, here a set of components for forming a head covering device are disclosed) comprising:
a crown (19) and a skirt (a skirt is disclosed at lower edge of crown below the dotted line in figure 1) extending at an angle from the main body at a non-zero angle skirt disclosed does extend at approximately 175-180 degrees as shown in fig. 1 and angular measure is defined in newly attached Non-patent literature document in instant PTO-892), the skirt hosting a plurality of first snap fasteners (18);
a first O-shaped brim (elements 14 forms a first brim) hosting a plurality of second snap fasteners (6 and 9 are snap fasteners which attach to snap fasteners 18) and having a first width (figs. 1 and 2 show the ‘first brim’ having a width dimension the examiner notes no point of reference is defined for determining this width limitation so any portion of any dimension forms ‘a width’), wherein the second snap fasteners are configured to engage with the first snap fasteners (already stated above snaps 18 attach to snaps 6 and 9); and 
a strap (13) configured to loop about the crown in proximity of the first O-shaped brim when the crown is coupled to the first O-shaped brim via the second snap fasteners engaging the first snap fasteners (fig. 2 shows strap 13 ‘looping about the crown in proximity of the brim’ as claimed; and fig. 5 shows strap 13 ‘coupled to the brim’ via snap fastener 9 which are disclosed as attaching to snaps 18). 
So the elements of claim 1 that are not fully disclosed by ‘062 are the skirt to crown angle being 90 degrees to 135 degrees (newly added in amendment dated 11/30/2021); the inclusion of a second differently sized O-shaped brim since the strap as disclosed does ‘loop about the crown in proximity of the first brim’ when the first brim is coupled via the snap fasteners the strap would inherently also ‘loop about the crown in proximity’ of another brim subsequently interchanged with the first brim; and added limitations from amendment dated 4/30/2020.

‘528 teaches a modular hat system/kit that uses various sized and shaped brims that are detachably attached through various known fastener types including snaps to the crown of a hat so as to provide a headwear device having attachable, removable and replaceable portions allowing the user to adjust and modify a headgear device to provide a various different functionalities as desired.  Including ‘wider brimmed hats’ for more coverage than smaller brimmed hats.
Therefore it would have been obvious to one of ordinary skill in the art of headwear design and manufacture to modify the teachings of ‘062 to include variously sized and shaped brims which are interchangeable with each other so as to provide a user with the ability to adjust and modify a headgear device to provide a various different functionalities as desired.  Including ‘wider brims’ for more coverage than smaller brimmed hats.
Regarding added limitations dated 4/30/2020 and with regard to newly added skirt to crown angular limitation; the combined teachings do not teach these newly added limitations.
However, ‘545 (Tapia) is referenced as it teaches a cap assembly and “More particularly, the invention concerns an adjustable baseball type cap assemblage having a crown portion and various interchangeable visor portions Insignia patches of various styles can be removably affixed to the selected visor and crown portions so that one cap assembly can be modified to identify with two or more athletic teams.”
fig. 8 angle of the skirt does extend into the brim forming an angle that is measured by the examiner to be about 110 degrees, well within and disclosing the claimed range) from the main body for forming desired sun coverage during use; the skirt hosting a plurality of first snap fasteners; fasteners so that the first and second brims are directly attachable to the skirt.

    PNG
    media_image1.png
    512
    842
    media_image1.png
    Greyscale

Further with regard to claimed angular range of the crown to the skirt, the MPEP 2144.05 is clear:
OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). 
There is no unexpected result arising from claimed angular orientation.  Both the claimed structure and the prior art structure are elements attached to the crown of a hat to provide desired sun shade, so they are similar elements performing in the same manner.
Therefore it would have been obvious to one of ordinary skill to further modify the combined teachings cited previously and above to further include the attachment so that one cap assembly can be modified to identify with two or more athletic teams.” or two or more insignias.  
Regarding claim 2, ‘062 does fully disclose that the crown is made of ‘lightweight fabric (col. 3, line 1)’ and the brim 14 is made of ‘lightweight fabric (col. 2, line 29)’ so the crown and brim do include a material in common.  
Regarding a kit having a second brim having a different width dimension which would be interchangeable with the first brim US 9980528 (Reinhart et al.) is referenced.
‘528 teaches a modular hat system/kit that uses various sized and shaped brims that are detachably attached through various known fastener types including snaps to the crown of a hat so as to provide a headwear device having attachable, removable and replaceable portions allowing the user to adjust and modify a headgear device to provide a various different functionalities as desired.  Including ‘wider brimmed hats’ for more coverage than smaller brimmed hats.
Therefore it would have been obvious to one of ordinary skill in the art of headwear design and manufacture to modify the teachings of ‘062 to include variously sized and shaped brims which are interchangeable with each other so as to provide a user with the ability to adjust and modify a headgear device to provide a various different functionalities as desired.  Including ‘wider brims’ for more coverage than smaller brimmed hats.
fig. 5 shows strap 13 ‘coupled to the brim’ or ‘in contact with the brim’ via snap fastener 9 which are disclosed as attaching to snaps 18 which are on the crown so the strap also contacts the crown).
Regarding a kit having a second brim having a different width dimension which would be interchangeable with the first brim US 9980528 (Reinhart et al.) is referenced.
‘528 teaches a modular hat system/kit that uses various sized and shaped brims that are detachably attached through various known fastener types including snaps to the crown of a hat so as to provide a headwear device having attachable, removable and replaceable portions allowing the user to adjust and modify a headgear device to provide a various different functionalities as desired.  Including ‘wider brimmed hats’ for more coverage than smaller brimmed hats.
Therefore it would have been obvious to one of ordinary skill in the art of headwear design and manufacture to modify the teachings of ‘062 to include variously sized and shaped brims which are interchangeable with each other so as to provide a user with the ability to adjust and modify a headgear device to provide a various different functionalities as desired.  Including ‘wider brims’ for more coverage than smaller brimmed hats.
Regarding claim 7, the combined teachings above address claim 1 but do not teach as part of the kit a visor with snap fasteners that can engage with the crown.
Regarding a kit having a visor with snap fasteners that can engage with the crown which would be interchangeable with the first brim US 9980528 (Reinhart et al.) is referenced.

Therefore it would have been obvious to one of ordinary skill in the art of headwear design and manufacture to modify the teachings of ‘062 to include variously sized and shaped brims which are interchangeable with each other so as to provide a user with the ability to adjust and modify a headgear device to provide a various different functionalities as desired.  Including visors for more specific sun coverage than smaller brimmed hats.
Regarding claims 11 and 12, ‘062 discloses a strap 13 that is in figures is not transparent and is not stated as transparent anywhere in the disclosure, so the strap is ‘not transparent as claimed.  The brim 14 is disclosed as lightweight fabric so it is flexible so it is not ‘rigid’.
Regarding a kit having a second brim having a different width dimension which would be interchangeable with the first brim US 9980528 (Reinhart et al.) is referenced.
‘528 teaches a modular hat system/kit that uses various sized and shaped brims that are detachably attached through various known fastener types including snaps to the crown of a hat so as to provide a headwear device having attachable, removable and replaceable portions allowing the user to adjust and modify a headgear device to 
Therefore it would have been obvious to one of ordinary skill in the art of headwear design and manufacture to modify the teachings of ‘062 to include variously sized and shaped brims which are interchangeable with each other so as to provide a user with the ability to adjust and modify a headgear device to provide a various different functionalities as desired.  Including ‘wider brims’ for more coverage than smaller brimmed hats.
Combined teachings above already recite claim 1 limitations and further regarding claim 14 the surface of the brim 14 of '062 does contain a flat viewable surface so that surface is a type of display that is capable of displaying a visual pattern in fact the stitching seen in fig. 1 on the visor surface are a display of a visual pattern as claimed. (claim 14 is fully disclosed)
Claims 3, 4, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2416062 (Mercer) in view of US 9980528 (Reinhart et al.) and further in view of US 2010/0186147 (Garza).
‘062 in view of ‘528 teach the limitations already recited above but do not teach the visor, brims and crown to be made of a common material and that the material be either straw or canvas.
However, ‘147 is referenced as it teaches a modular hat system using various crown, visor and brim materials and explicitly states, “The hat foundation has a zipper 3 section for a decorative band strap around the base 5 of the hat foundation. This feature creates more versatility because you can mix and match colors or fabrics (par. 18)…
may allow one to color coordinate (par. 20).”
This teaching from ‘147 makes clear that the prior art recognizes the highly variable nature of the material used to make the hat components but also explicitly states that one color i.e. material may be used to coordinate.  
Therefore it would have been obvious to one of ordinary skill in the art of headwear design and manufacture to modify the colors/fabrics/materials of the hat as desired so as to allow the user to arrive at a desired color coordination.  Clearly a common material would have the same color and form a color coordination.
Regarding the material of the hat components being canvas or straw, ‘147 teaches, “it is noted that all of the embodiments may be made of any material that lends itself to the invention such as felt, leather suede, nylon, spandex, denim, synthetic fibers, knit, waterproof materials, embroidered materials, embossed, materials, stretchy fabrics, satin, patent leather, velvet, PVC, wool, polyester, snake skin, alligator skin, ostrich skin, crocodile skin, pony hair, all furs, goatskin, lambskin, flannel, vinyl, beaded fabric, corduroy, faux leather, pebbled leather, faux skins, monogrammed suede embossed, canvas, plastic coated canvas, silk, quilted materials, shearling, goose down insulations, woven materials, studded fabrics, sequence fabrics. It is also noted that the foundation may be of any size or style hat such as a cloche, beret, skull cap, fedora, cowboy hat, sun hat, ball cap, golf cap, winter hat, summer hat, and a straw hat. The foundation may be made of any material that lends itself to the invention, The liners may be made of silk, satin, fur, faux fur or any other material that lends itself to the invention (par. 36).”
This citation shows clear case of prima facie obviousness that hat components are known to be highly variable and to be made of all sorts of various materials including claimed canvas and straw which are both cited an common and widely known materials used to form hat components.
Therefore it would have been obvious to one of ordinary skill in the art of headwear design and manufacture to use canvas or straw as a material to form a hat component as ‘147 explicitly teaches that canvas and straw are two of a litany of common obvious materials known to be suitable materials for the formation of hat components.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2416062 (Mercer) in view of US 9980528 (Reinhart et al.) as applied to claims above, and further in view of US 2003/0117575.
Teachings of ‘062 in view of ‘528 above do not teach claim 13.
However, ‘575 is referenced as it teaches a head worn device with a photovoltaic cell in the brim so as to add lighting device to the hat to increase visibility for a user during low light conditions.
Therefore it would have been an obvious modification to one of ordinary skill in the art at the time of filing the invention to modify a head worn device to include .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2416062 (Mercer) in view of US 9980528 (Reinhart et al.) as applied to claims above, and further in view of US 3845389.
‘062 in view of ‘528 do not teach claim 20.
However, ‘389 is referenced as it teaches a head worn device that incorporates a transceiver into the crown of the device so as to allow the user to communicate by radio (inherently to an antenna to receive the radio transmission).
Therefore it would have been an obvious modification to one of ordinary skill in the art at the time of filing the invention to modify a head worn device to include a transceiver into the crown of the device so as to allow the user to communicate by radio (inherently to an antenna to receive the radio transmission).
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the analysis/interpretation being used in the current rejection.

Conclusion
                                                                                                                                                                                                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732